Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) and Species 6 (Figure 23 – which Applicant indicated as corresponding to claims 1-14) in the reply filed on 10/5/2022 is acknowledged. Claims 15-21 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921) in view of Chase et al. (US 2017/0341847) and Collison et al. (US 2012/0145568).
Regarding claims 1 and 13-14, Veiseh discloses a modular box assembly (See Fig. 1B) comprising: a box (at 104), the box comprising a bottom box panel and four side box panels, the four side box panels and the bottom box panel defining a box cavity; a first thermal liner (liner 210 is considered a thermal liner since it provides heat insulation) positioned within the box cavity, the first thermal liner defining three first liner panels (200a/200b/200c), wherein at least one side box panel is covered by a first liner panel (as shown in Fig. 1B); and a second thermal liner (liner 210’ is considered a thermal liner since it provides heat insulation) positioned within the box cavity, the second thermal liner defining three second liner panels (See Fig. 1B), wherein at least one other of the side box panels is covered by a second liner panel; wherein the bottom box panel is covered by a first liner panel not covering any side box panel. Veiseh discloses the claimed invention except for the first and second thermal liners comprising a first sheet, a second sheet, and an insulation batt being encapsulated between the first sheet and the second sheet; and the insulation batt being formed from a mixture of thermoplastic binder fibers and reinforcement fibers.
Regarding the arrangement of the liners, Chase teaches a container portion (30) being provided with an insulation element (1) comprising: an insulation batt (10) encapsulated between a first paper sheet (20 at the top side of Fig. 1) and a second paper sheet (20 at the bottom side of Fig. 1), for the purpose of insulating the contents during shipping of the container, while allowing the insulation to be shipped compressed and expand when unpacked to be used with the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the insulated layer of Veiseh with an insulation element (having an insulation batt between two sheets) as taught by Chase in order to have better insulating properties and convenient shipping of the insulating material.
Regarding the specifics of the insulation batt, Collison teaches an insulating material comprising a batt having a mixture of thermoplastic binder fibers and reinforcement fibers ([0035]) for the purpose of providing sufficient protection while reducing cost. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation batt of Veiseh-Chase to be formed from a material as taught by Collison in order to allow for a reduction in costs.
Regarding claim 2, Collision teaches the thermoplastic binder fibers are biodegradable ([0032]-[0034]).
Regarding claim 3, Collision teaches the thermoplastic binder fibers are composed of at least one of polyethylene, polyester, and polypropylene ([0036]).
Regarding claim 4, Veiseh discloses the first thermal liner and the second thermal liner are each folded into a C-shape (See Fig. 1B).
Regarding claim 5, Collision teaches the thermoplastic binder fibers each have a length measuring less than 1.5 inches ([0033]).
Regarding claim 6, Collision teaches the thermoplastic binder fibers each have a length measuring between 1/16 inches and 1.5 inches ([0033]).
Regarding claim 7, Collision teaches the thermoplastic binder fibers each have a denier of between 5 and 12 ([0033]).
Regarding claim 8, Collision teaches each of the first insulation batt and the second insulation batt comprises less than about 20% by weight of thermoplastic binder fibers ([0035]).
Regarding claim 9, Collision teaches the thermoplastic binder fibers have a weight less than 0.2 pounds per square foot ([0036]).
Regarding claim 10, Collision teaches the thermoplastic binder fibers have a weight of about 0.1875 pounds per square foot ([0036]).
Regarding claim 11, Collision teaches the reinforcement fibers exceed 0.8 pounds per square foot ([0036]).
Regarding claim 12, Collision teaches the reinforcement fibers weigh 1.0625 pounds per square foot ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735